DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response of September 26, 2022, to the non-final action mailed August 26, 2022, has been entered. Claims 1, 2, 4, and 5 have been amended, no claims have been cancelled, and claim 20 is newly added.  Claims 1-20 are pending.   Claims 5 and 8-19 stand withdrawn.  Accordingly, claims 1-4, 6-7, and 20 are under current examination.
Withdrawn Claim Rejections - 35 USC § 112
	Claims 1-4 and 6-7 were rejected in the previous Office action mailed August 26, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claims 1, 2, 4, and 5 renders the rejection moot.  Applicants have amended base claim 1 to clarify what components are in copolymer mixture A.  Accordingly, the rejection is hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Response and Maintained Claim Rejection - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 4 remains rejected in modified form.  Claim 4 depend from claim 1 and has been amended to recite the limitation "wherein the polymer 2 comprises polymerized units of 60 to 80 % by weight of ethyl acrylate and 40 to 20% by weight of methyl methacrylate” however amended claim 1 recites “polymerized units of a C1 to C4 alkylester of (meth)acrylic acid”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is drawn to a singular chain length of “polymer 2, comprise more than 95 and up to 100% by weight of polymerized units of a C1 to C4 alkylester of (meth)acrylic acid”.  This is unclear as claim 1 is singular polymerized units of a C1 to C1 to C4 alkylester of (meth)acrylic acid, while claim 4 has multiply types of units of C1 to C1 to C4 alkylester of (meth)acrylic acid specifically, polymerized units of 60 to 80 % by weight of ethyl acrylate and 40 to 20 % by weight of methyl methacrylate.  As claim 1 is written claim 4 should only have a C1 to C1 to C4 alkylester of (meth)acrylic acid not multiple chain lengths of C1 to C4 alkylester of (meth)acrylic acid.   The examiner suggests applicant remove the article “a” before C1 to C1 to C4 alkylester of (meth)acrylic acid of claim 1.  In the interest of compact prosecution claim 1 will be interpreted as polymer 2, comprise more than 95 and up to 100% by weight of polymerized units of C1 to C4 alkylester of (meth)acrylic acid.  
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicants traverse the 112(b) rejection arguing that one of ordinary skill in the art would understand polymerized units of a C1to C4-alkylester of (meth)acrylic acid correspond with one or more types of alkylester.  
	Applicant’s argument has been fully considered but not found persuasive.  Applicant concludes a person of ordinary skill would understand that a polymerized units of a C1to C4-alkylester of (meth)acrylic acid correspond without providing any evidence of such.  In basic English the article “a” is singular.  In this case the base claim recites “polymerized units of a C1 to C4 alkylester of (meth)acrylic acid”.    Based upon plain English, claim 1 recites polymerized units of a C1 to C1 to C4 alkylester of (meth)acrylic acid, while claim 4 has multiply types of units of C1 to C1 to C4 alkylester of (meth)acrylic acid.  The examiner suggests applicant remove the article “a” before C1 to C1 to C4 alkylester of (meth)acrylic acid of claim 1.  
	For the reasons of record and the foregoing discussion the rejection is maintained.
Response & Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim(s) 1-4 and 6-7 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Nollenberger et al. (Pub. No.: US 2014/0086997; Pub. Date: Mar. 27, 2014) for reasons of record.

	The amended claims recite a  powder composition, comprising: 50 to 5% by weight
  of a water-soluble cellulose B; and  50 to 95 % by weight of a copolymer mixture A of a copolymer,  comprising 5 to 60 % by weight of polymerized units of methacrylic acid and 95 to 40 % by weight of a C1 to C4- alkvlester of (meth)acrylic acid and a polymer 2, comprising more than 95 and up to 100% by weight of polymerized units of a C1 to C4-alkvleste of (meth)acrylic acid.
	Regarding claims 1 and 2, Nollenberger discloses a composition in the form of a powder [0021] of at least 50 and at least 90 wt %  of the dosage form [0047], comprising mixtures of one or more copolymers [0009] including a mixture of different (meth)acrylate copolymers [0010] wherein the copolymer comprises 95-100%  by weight (meth) acrylate monomers with neutral moieties especially C1 to C4 alkyl  moieties [0059] including methyl acrylate and ethyl acrylate [0060] (This reads on copolymer 2 of claim 1).  Additionally suitable  anionic copolymers that may be used in the composition include40 to 60 % by weight methacrylic acid and 6040 wt% methyl methacrylate or ethyl acrylate [0018]; and wherein the composition further comprises hydroxypropylmethyl cellulose top coats or sub coats [0171]-[0173], wherein the composition  comprise up to 50 weight percent  of polymers different than the core/shell polymer, flow aids, glidants, binder, penetration enhancing agents [0173] and  [0195].

	Regarding claim 3, Nollenberger discloses suitable anionic copolymers that may be used in the composition include 40 to 60 % by weight methacrylic acid and 60-40 wt% methyl methacrylate or ethyl acrylate [0018].
	Regarding claim 4, Nollenberger discloses wherein the copolymer comprises 40-95 wt% C1-C4 alkyl esters of (meth)acrylic acid and 5-60wt% of (meth)acrylate monomers having an anionic group [0171]. 
	Regarding claim 6, Nollenberger discloses wherein the cellulose B is hydroxypropyl methyl cellulose [0171]-[0173].	

Regarding claim 7, although Nollenberger do not specifically teach the viscosity of the water soluble cellulose in aqueous or colloidal dispersion Nollenberger discloses the  claimed  water-soluble cellulose B – specifically hydroxypropyl methyl cellulose [0171]-[0173] as instantly claimed.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

With respect the to the ranges found in claims 1, 3, and 4  claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine 50-95 wt% copolymer mixture of one or more copolymers [0009] including a mixture of different (meth)acrylate copolymers [0010] wherein the copolymer comprises 95-100%  by weight (meth) acrylate monomers with neutral moieties especially C1 to C4 alkyl  moieties [0059] and additional  anionic copolymer composition including 40 to 60 % by weight methacrylic acid and 60-40 wt% methyl methacrylate or ethyl acrylate [0018]; and wherein the mixture additionally comprises up to 50 weight percent  of polymers different polymers, flow aids, glidants, binder, penetration enhancing agents [0173] and  [0195] such as hydroxypropyl methyl cellulose [0171]-[0173] as disclosed by Nollenberger, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Nollenberger had already disclosed a powder composition comprising copolymer mixture(s) of one or more copolymers [0009] including a mixture of different (meth)acrylate copolymers [0010] wherein the copolymer comprises 95-100%  by weight (meth) acrylate monomers with neutral moieties especially C1 to C4 alkyl  moieties [0059] and additional  anionic copolymer composition including methacrylic acid and methyl methacrylate or ethyl acrylate [0018]; and wherein the mixture additionally comprises up to 50 weight percent  of polymers different polymers, flow aids, glidants, binder, penetration enhancing agents [0173] and  [0195] such as hydroxypropyl methyl cellulose [0171]-[0173].  It would have only required routine experimentation to modify the composition of Nollenberger for a powder composition comprising a copolymer mixture A and a water soluble cellulose B as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the invention.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicants traverse the rejection arguing the HPMC of Nollenberger is not part of the powder composition.  Furthermore, the subcoat or top coat has essentially no influence on the release characteristics.  Nollenberger only describes HPMC as part of a top coat or subcoat which are separate layers as compared to the enteric coating layer.    One of ordinary skill would have no motivation to combine HPMC in a powder binder as it is described as having no influence on active ingredient release characteristics.  Furthermore, Nollenberger described HPMC as a film former not powder.

	Applicant’s argument has been fully considered, but not found persuasive.   Applicant appears to be arguing that while the core/shell is a powder the HPMC is not part of the powder.  However, this not convincing because Nollenberger discloses a structure with a coating comprising with a core/shell structure (abstract) that is powder [0021] above and below the coating comprising the core/shell structure is a subcoating or an outer layer wherein either the top coating or subcoating comprises hydroxyproply methyl cellulose ([0171]-[0173]).  Hydroxypropyl methyl cellulose is a powder as evidenced by the MSDS sheet (section 9).  Accordingly, the powder composition of Nollenberger includes both a core/shell powder that is layered or sandwiched between HPMC.  In instant claims do not limit the overall structure of the powdered composition.  With respect to Applicant’s arguments concerning the function of the HPMC, this has been fully considered, but not found persuasive.  The instant claim is directed to a composition and Nollenberger discloses said composition with HPMC subcoat, a core/shell coat, and a HPMC overcoat as fully set forth above.  The reasons to combine a coat with a subcoat and/or overcoat need not be limited to the enteric coating properties as Applicant has argued.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Thus, the rejection is maintained for claims 18-34 and 36-43 for reason of record and foregoing discussion.
New Claim Rejection - 35 USC § 103
Applicants’ amendment necessitates the new ground of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nollenberger et al. (Pub. No.: US 2014/0086997; Pub. Date: Mar. 27, 2014) as applied to claim 1 above, and further in view of Velasco et al. (Journal of Controlled Release 57 (1999) 75-85).
	Regarding claim 20, Nollenberger remains as applied to claim 1.  While the Nollenberger discloses a composition in the form of a powder [0021] of at least 50 and at least 90 wt %  of the dosage form [0047], comprising mixtures of one or more copolymers [0009] including a mixture of different (meth)acrylate copolymers [0010] wherein the copolymer comprises 95-100%  by weight (meth) acrylate monomers with neutral moieties especially C1 to C4 alkyl  moieties [0059] and wherein the composition further comprises hydroxypropylmethyl cellulose top coats or sub coats [0171]-[0173], wherein the composition  comprise up to 50 weight percent  of polymers different than the core/shell polymer, flow aids, glidants, binder, penetration enhancing agents [0173] and  [0195] as fully set forth above.  Additionally, Nollenberger discloses wherein the average size of the core/shell powder particle is   10 to 1,000nm [0029], which overlaps the instantly claimed range of 1 to 200µm.  But Nollenberger does not disclose the size of the HPMC particles. 
	However, in the same field of endeavor of pharmaceutical dosage forms comprising a hydroxypropylmethyl cellulose matrix (abstract) and page 75 column 1 paragraph 1, Velasco et al. discloses wherein the particle size of HPMC is between 45 and 250 µm (Table 1 on page 77), which overlaps the instantly claimed particle size. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Nollenberger and Valasco to include 45 to 250 µm particle sized hydroxymethyl cellulose a pharmaceutical composition as disclosed by Valasco as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include hydroxypropyl methyl cellulose of particle size 45 to 250 µm because it is known and widely used to form a gel barrier layer when hydrated as evidenced by Valasco (page 75 column 1).   One who would have practiced this invention would have ha reasonable expectation of success because Nollenberger already disclosed the presence of hydroxypropyl methylcellulose in both the sub-coating and overcoat for use as a film former, while Valasco provided guidance concerning the size of the hydroxypropyl methyl cellulose that form a gel barrier when hydrated.    It would have only required routine experimentation to include a particulate size range of 45 to 250 µm which overlaps the instantly claimed range
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
	
Conclusion
	No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617